NUMBER 13-14-00086-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


SMITA CHAKRAVARTHY,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas.



                                        ORDER
            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

       This cause is currently before the Court on appellant's failure to file the brief by

November 4, 2014 as ordered by this Court, and appellant’s third motion for extension of

time to file the appellate brief.   The clerk’s record was filed on June 4, 2014, and

appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R. App. P.

38.6(a). This Court granted counsel’s first request for a 51 day extension of time to file
the brief.   Counsel filed a second extension of time to file the brief requesting an

additional 120 days. This Court granted in part and denied in part appellant’s second

motion for extension of time to file the brief and ordered counsel to file the brief on or

before November 4, 2014. Counsel was informed that no further extensions would be

granted absent exigent circumstances and that if the brief was not filed within the specified

period of time, the Court would act appropriately to ensure that appellant’s rights are

protected. Rather than file the brief, appellant has now filed a third motion for extension

of time requesting an additional 60 days to file the brief.

       The Court, having fully examined and considered appellant's third motion for

extension of time to file the brief and the extensions previously granted in this cause, is of

the opinion that, in the interest of justice, appellant's third motion for extension of time to

file the brief should be granted with order. The Court GRANTS IN PART and DENIES

IN PART appellant's third motion for extension of time. This motion is GRANTED insofar

as the Court will extend appellant's deadline to file the brief until December 22, 2014.

This motion is DENIED insofar as the Court will not allow an extension until January 23,

2015. If counsel fails to file the brief within the foregoing specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. TEX. R. APP.

P. 38.8(b)(4). Specifically, the Court will abate and remand this matter to the trial court

with instructions to appoint new counsel.

       IT IS SO ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
8th day of December, 2014.



                                              2